Citation Nr: 1646660	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2. Entitlement to service connection for a cardiovascular disability (claimed as hypertension and chest pain). 

3. Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by RO. In December 2013, the Veteran testified at a video-conference hearing before the undersigned. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic case file. 

The Board remanded these issues in April 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus did not manifest during service or within one year of separation and is not attributable to incident or event of her period of service, to include as result of exposure to herbicide agents therein.

2. The Veteran's hypertension did not manifest during service, or within one year of separation and a cardiovascular disability is not attributable to incident or event of her period of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a cardiovascular disability (claimed as hypertension and chest pains) are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in November 2008, March 2009 and November 2009. The claims were last adjudicated in March 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issues. 

In addition, the Veteran was afforded a VA examinations to develop her claim of service connection for hypertension. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA cardiovascular examination is factually informed, medically competent and responsive to the Board's inquiry. It is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in April 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for VA examination to evaluate the etiology of her claimed cardiovascular disability (hypertension) and evaluate the severity of her service-connected migraine headaches. The Veteran underwent examination in August 2015. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examinations. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, diabetes mellitus and organic heart disease are chronic diseases.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Additionally, Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). In addition, VA has found that Agent Orange was in some instances used in Thailand and has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea. See VA's Adjudication Procedures Manual (Manual), M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(a)-5(b). Specifically, the Manual indicates that special consideration of herbicide exposure on a factual basis should be extended to certain Veterans whose duties placed them on or near the perimeters of Thailand military bases. M21-1, IV.1.H.5(b). The Manual indicates that herbicide exposure should be acknowledged for veterans of either the United States Air Force or the United States Army who served at one of several Royal Thai Air Force Base (RTAFB), and who served as a security policeman, security patrol dog handler, member of the security police squadron, or were otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. Id. In addition, the Manual indicates that herbicide exposure should be acknowledged for veterans who served at a United States Army Base in Thailand as a member of a military police unit or with a military police occupational specialty. Id.  If herbicide exposure is acknowledged in these scenarios, the veteran is entitled to the presumptive service connection provisions of 38 C.F.R. § 3.309 (e).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Diabetes Mellitus

The Veteran contends that she has diabetes mellitus that onset due to herbicide exposure during her service at the RTAFB Korat (August 1973 - April 1974) and RTAFB Ubon (April 1974 - August 1974). 

Service treatment records contain no documentation of complaints of or treatment for diabetes mellitus.

A July 2007 treatment record reflects that the Veteran was then-recently diagnosed with diabetes. She was prescribed Metformin for regulation and control of her diabetes. August 2008 and October 2010 treatment records confirm the diagnosis of diabetes mellitus. 

Though the Veteran has diabetes mellitus, the preponderance of the evidence is against a finding of a linkage between the onset of the disorder in approximately 2007 and her military service ending in 1976 - an approximately 31 year gap. 

The law recognizes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no probative evidence or opinion that suggests a medical relationship or nexus between the disorder and the Veteran's service, to include exposure to herbicide agents. 

While the Veteran had service in Thailand, she has not indicated participating in service activities that involved duty on or near a base perimeter. Thus Agent Orange exposure as a result of her service in Thailand cannot be substantiated. 

In March 2016, a VA Joint Services Records Research Center (JSRRC) coordinator contacted the JSRRC to research the Veteran's contention. The coordinator reported that JSRRC found that based on the examination of the Veteran's personnel records; guidance set forth by the M21; and the electronic file, the Veteran's exposure to herbicides could not be substantiated. The JSRRC coordinator noted that the Veteran's military occupational specialty was medical administrative specialist and personnel records from her service in Thailand showed that her duties were consistent with her specialty, involving typing, processing of forms, preparing written correspondence, maintaining publications and records, and performing  postal activities. She also coordinated a service clinic and administrative duties with medical air evacuation of patients. 

Other personnel records from her service in Thailand showed that her duties involved administrative responsibility for coordination of aeromedical evacuation from the facility to other medical facilities throughout the Pacific theatre and to the continental United States. The Veteran controlled outpatient consultation appointments to other medical facilities in-country; screened clinical records for administrative completeness and coded clinical record cover sheets.

The Board specifically notes that while the JSRRC coordinator determined that the request to JSRRC was in initially "in error" because the Veteran did not meet the criteria as outlined in the M21, her observation is of marginal relevance in this inquiry. The determination of what research efforts should be undertaken on appeal before the Board rests with the Board, not the JSRRC coordinator. However, her judgment in this respect is harmless error because the whole of the record as developed indicates that the Veteran was not exposed to herbicides when she was in military service. 

Despite the Veteran's in-country service in Thailand, given that she did not serve as a security policeman, security patrol dog handler, member of the security police squadron, military police (or have a military police occupational specialty) and the evidence has not otherwise shown that she primarily served near the air base perimeter, service connection for diabetes is not warranted on the presumptive basis. See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e). 

There is also no evidence of diabetes mellitus shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish diabetes mellitus. In sum, characteristic manifestations sufficient to identify the disease (diabetes mellitus) entity were not noted. Additionally, there is no assertion of continuity of or evidence of diabetes mellitus within one year of separation from service. Thus, service connection cannot be awarded. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The conduct of a VA medical examination is not appropriate. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claim does not meet these requirements because the weight of the evidence demonstrates no diabetic injury or disease in service, and that symptoms of diabetes mellitus were not present in service or for many years thereafter, no examination is required.     

The only other evidence supporting these claims are the Veteran's lay assertions, which are not competent. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007);

Her allegations of herbicide exposure and the cause of her disorder are no more than conjecture. Her belief that she was exposed to Agent Orange from performance of her duties in medical emergency situations where she was in close contact (in confined spaces aboard MEDEVAC aircraft) with injured soldiers still in their combat gear who might have had exposure or from winds that might have blown Agent Orange from Vietnam or Cambodia across the Mekong River to her location in Thailand is not verified or verifiable. See Voerth v. West, 13 Vet. App. 117, 119 (1999).

Accordingly, the claim of entitlement to service connection for diabetes mellitus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Cardiovascular Disability (Hypertension/Chest Pains)

The Veteran contends that her cardiovascular disability manifested by hypertension and chest pains onset during her period of service. 

A July 1975 service treatment record documents the Veteran's complaint of chest pains. Her blood pressure reading was 120/62. April 1976 service treatment records document blood pressure readings of 128/70 and 120/78.

A May 1995 treatment record documents the Veteran has a prior medical history significant for hypertension that was controlled on medication. A December 2005 treatment record documents a diagnosis of systemic hypertension. An August 2008 treatment record documents a diagnosis of essential hypertension.

The August 2009 Report of VA heart examination reflects the Veteran's report of a history of chest pain in the mid-chest region. While she reported that she was hospitalized a year earlier after fainting, a complete cardiac examination was  negative. There was no evidence of coronary artery disease (CAD). She reported that she experienced chest pain occasionally, 2 to 3 times per month that lasted a few minutes and then resolved spontaneously.  On examination, there was no objective evidence of any cardiac disease. Accordingly, no opinion as to etiology was rendered.

An October 2010 treatment record documents a diagnosis of essential hypertension. The August 2015 Report of VA examination confirms the diagnosis of hypertension. The Veteran reported that when she was pregnant in 1975, she experienced episodes of hypertension. She stated that she received treatment for hypertension during her period of service but after her discharge, the treatment stopped. She reported that she resumed treatment for hypertension in the late 1970s. She reported that she was prescribed Amlodipine, Telmisartan and HCTZ for control of her hypertension.

The examiner remarked that there was no evidence of hypertension during the Veteran's period of service or within the one year presumptive period following her separation from service. The examiner explained that the service treatment records did not show any complaints of, treatment for or diagnosis of disability manifested by high blood pressure. The examiner concluded that there was no medical evidence to show that the Veteran's current diagnosis of high blood pressure (hypertension) manifested in service or within a year of her discharge from service. In addition, the examiner commented that preeclampsia resolves spontaneously by 12 weeks postpartum.

Although the Veteran has hypertension, the preponderance of the evidence is against a finding of a linkage between the onset of the current hypertension and a period of service. Rather, the evidence shows there was no evidence of hypertension during the Veteran's period of service or within one year of her separation. (August 2015 Report of VA examination). To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish hypertension. In sum, characteristic manifestations sufficient to identify the disease (hypertension) entity were not noted. Additionally, there is no assertion of continuity of or evidence of hypertension within one year of separation from service. Thus, service connection cannot be awarded. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

To the extent that the Veteran experienced episodes of hypertension during service associated with her pregnancy as a consequence of preeclampsia, the evidence shows that preeclampsia resolves spontaneously by 12 weeks postpartum (See August 2015 Report of VA examination). Thus, the evidence also does not show that the Veteran's current hypertension onset due to disease or injury sustained during service, namely as a consequence of her pregnancy in service.

With regard to the Veteran's claim for entitlement to service connection for a cardiovascular disability manifested by chest pains, the claim must be denied because Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131.  Here, the August 2009 Report of VA examination documents that there was no objective evidence of any cardiac disease. The most probative evidence establishes that the Veteran does not have a cardiovascular disability manifested by chest pains.  Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The only other evidence supporting these claims are the various general lay assertions. However, the Veteran is not competent to establish that her hypertension had onset in service. She is not competent to offer opinion as to etiology of any hypertension. The question regarding the diagnosis or etiology of a disability is a complex medical issue that cannot to be addressed by a layperson. Her assertions are no more than conjecture and do not rise to the type of evidence addressed by Jandreau, supra. 

For these reasons, the claim of entitlement to service connection for a cardiovascular disability must be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a cardiovascular disability (claimed as hypertension and chest pain) is denied.


REMAND

The Veteran alleged during an August 2015 VA examination that she has missed work on several occasions because of her headaches. There is insufficient evidence upon which the Board may evaluate this assertion. 

The Veteran's headache disorder is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100. In order to support a 50 percent rating, the evidence must approximate findings that the Veteran has "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability." ID. Although an August 2015 VA examiner opined that the Veteran's headaches were not prostrating and did not affect her occupationally, socially, or in other activities of daily living, the Board cannot ascertain the specific factual bases of the examiner's opinion because the record does not contain any report of the Veteran's having missed work.

The issue of an increased rating for a headache disorder is therefore REMANDED for the following actions:

1. Request that the Veteran produce time records documenting the frequency and duration of any periods of missed employment due specifically due to a headache disorder. She may also produce any other medical or factual information to support this assertion. 

2. Following this development, conduct any other appropriate medical development and readjudicate the claim, also following any other appropriate appellate procedures. 

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


